IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

LUMBER LIQUIDATORS, INC.,

Plaintiff,
v. Civil Action No. 3:19¢ev153
CABINETS TO GO, LLC,

Defendant.

MEMORANDUM OPINION
This matter comes before the Court on Defendant Cabinets to Go, LLC’s (“CTG”)
Motion to Dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6).! (ECF No. 3.)
Plaintiff Lumber Liquidators responded, (ECF No. 9), and CTG replied, (ECF No. 13). The
matter is ripe for disposition. The Court dispenses with oral argument because the materials
before it adequately present the facts and legal contentions, and argument would not aid the
decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1332.? For the

reasons that follow, the Court will deny CTG’s Rule 12(b)(6) Motion to Dismiss,

 

' Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6).

2 “The district courts shall have original jurisdiction of all civil actions where the matter
in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between . . . citizens of different States.” 28 U.S.C. § 1332(a). Lumber Liquidators is a citizen
of Delaware and Virginia, while CTG is a citizen of Florida. The amount in controversy exceeds
$75,000.
I. Factual and Procedural Background

This breach of contract action arises out of CTG’s alleged violation of a covenant not to
compete in the sale of hardwood flooring with Lumber Liquidators.

A. Factual Allegations’

In 1994, Thomas D. Sullivan founded Lumber Liquidators—a retailer of hardwood
flooring—and served for a number of years as its “chairman of the Board of Directors, its chief
executive officer, and its president.” (Compl. J 6, ECF No. 1-A.) In early 2010, the Lumber
Liquidators Board of Directors (the “Board”) learned that Sullivan “owned and operated CTG,” a
company that sold “kitchen and bath fixtures and building supplies.’* (id. {| 7-8.) CTG did not,
however, sell flooring products. (/d. 8.) At that time, Sullivan served as the “Chairman of [the
Board], was a full-time employee . . . and was Lumber Liquidators’ largest shareholder.” (/a. |
7.) According to the Complaint, the Board, concerned that Sullivan might “usurp corporate
opportunities from Lumber Liquidators” or otherwise use “confidential information” to benefit
his new company, entered into several agreements with CTG. (/d. § 9.)

On June 1, 2010, Lumber Liquidators and CTG’s owners executed an agreement
allowing Lumber Liquidators “the option to purchase the owner’s interest in CTG for a period of

ten (10) years (the “Option Agreement”).” (/d. | 11.) As part of the Option Agreement, Lumber

 

3 For the purpose of the Rule 12(b)(6) Motions to Dismiss, the Court will accept the well-
pleaded factual allegations in Lumber Liquidator’s Complaint as true, and draw all reasonable
inferences in favor of Lumber Liquidators. Kensington Volunteer Fire Dep't, Inc. v.
Montgomery Cty., Md., 684 F.3d 462, 467 (4th Cir. 2012) (“a court ‘must accept as true all of the
factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of the
plaintiff.””) (quoting £.. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440
(4th Cir. 2011).

4 At the time, CTG was known as “Designers Surplus.” (Compl. 1.) For clarity, the
Court will refer to both CTG and its predecessor Designers Surplus as “CTG.”

2
Liquidators agreed to deliver “advertising and marketing consultation services, to [CTG] to assist
[CTG] in the development and implementation of a marketing strategy as set forth in a
Memorandum of Understanding.” (/d. § 12.) The Memorandum of Understanding, (“MOU”),
executed the same day as the Option Agreement, “sets forth the specific marketing and sales
services that Lumber Liquidators was able to provide to CTG.” (/d. 415.) These services
included “the rental of Lumber Liquidators’ customer lists; use of Lumber Liquidators’
commercial sales team; media buying services; and cross-promotional marketing.” (/d.)

Given the close ties between the management of Lumber Liquidators and CTG, both
companies also agreed to enter into “reciprocal restrictive covenants.” (/d. J 16.) Relevant here,
CTG agreed to not “engage in the sale of [hardwood] flooring or similar flooring products
worldwide” during the term of the MOU and for two years following its termination. (Jd. { 17.)
Lumber Liquidators similarly agreed to refrain from selling kitchen cabinets. (/d. J 18.)

Following the enactment of the MOU, CTG utilized Lumber Liquidators marketing and
sales services “to generate internet traffic, assist in the graphic design of CTG’s promotional
catalog . . . and assist with direct mail marketing, production services, and media buying.”

(Id. 21.) Asa result of these services, Lumber Liquidators alleges that CTG was able to “grow
its market base and opportunities” and thus received “substantial economic benefit.” (/d. J 22.)

Lumber Liquidators now claims that CTG has failed to live up to its side of the bargain.
Specifically, despite the fact that the MOU “remains in force,” CTG “advertises, markets, and
sells hardwood flooring and similar flooring products in e-commerce and in its approximately 60

retail stores” in contravention of Section 2.7.1 of the MOU. (/d. Jf 20, 23.)
B. Procedural Background

Lumber Liquidators originally filed its Complaint in the Circuit Court for Henrico
County, Virginia. (Not. Removal § 9, ECF No. 1.) CTG properly removed the action to this
Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.° (/d. 1.)

Lumber Liquidators’ eight-page Complaint brings a single breach of contract claim
against CTG. CTG filed the Motion to Dismiss alleging that the underlying MOU “violates both
federal antitrust and Virginia law.” (Mem. Supp. Mot. Dismiss 1, ECF No. 4.) Lumber
Liquidators filed its response, and CTG replied.

Ii. Standard of Review: Rule 12(b)(6)

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain sufficient factual
information to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for
relief must contain . . . a short and plain statement of the claim showing that the pleader is
entitled to relief.”), Mere labels and conclusions declaring that the plaintiff is entitled to relief
are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate

some factual enhancement within the complaint to cross the line between possibility and

 

> Lumber Liquidators did not seek to remand the case to state court, and the deadline to
do so has passed.
plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)
(internal quotation marks omitted).

A complaint achieves facial plausibility when the facts contained therein support a
reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.
at 556; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This analysis is context-specific
and requires “the reviewing court to draw on its judicial experience and common sense.”
Francis, 588 F.3d at 193. The Court must assume all well-pleaded factual allegations to be true
and determine whether, viewed in the light most favorable to the plaintiff, they “plausibly give
rise to an entitlement to relief.” Igbal, 556 U.S. at 676-79; see also Kensington, 684 F.3d at 467
(finding that the court in deciding a Rule 12(b)(6) motion to dismiss “must accept as true all of
the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of
the plaintiff” (quoting Kolon Indus., Inc., 637 F.3d at 440)). This principle applies only to
factual allegations, however, and “a court considering a motion to dismiss can choose to begin
by identifying the pleadings that, because they are no more than conclusions, are not entitled to
the assumption of truth.” Jgbal, 556 U.S. at 679.

“Although a motion pursuant to Rule 12(6)(6) invites an inquiry into the legal sufficiency
of the complaint, not an analysis of potential defenses to the claims set forth therein, dismissal
nevertheless is appropriate when the face of the complaint clearly reveals the existence of a
meritorious affirmative defense.” Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013)
(quoting Brockington v. Boykins, 637 F.3d 503, 506 (4th Cir. 2011)).

III. Analysis
CTG does not dispute that it entered into the Option Agreement and the MOU with

Lumber Liquidators, nor does it dispute that it now sells hardwood flooring in contravention of
the MOU. Rather, it contends that the “MOU is unenforceable on its face” because it:
(1) violates Section 1 of the Sherman Antitrust Act (the “Sherman Act”); and (2) constitutes an
invalid and unreasonable restraint of trade under Virginia law. (Mem. Supp. Mot. Dismiss 4-5.)

The Court addresses these contentions in turn.

A. The Court Will Deny the Motion to Dismiss on the Sherman Act Ground

1. Legal Standard: Sherman Antitrust Act

Section | of the Sherman Act prohibits “[e]very contract, combination in the form of trust
or otherwise, or conspiracy, in restraint of trade or commerce.” 15 U.S.C. § 1. Because nearly
every contract restrains trade in some manner, the Supreme Court of the United States has made
clear that “Congress intended to outlaw only unreasonable restraints” on trade. Texaco Inc.

v. Dagher, 547 U.S. 1, 5 (2006). To determine whether the challenged restraints are

“unreasonable,” the court must first examine whether the challenged restraints should be

 

6 CTG also contends that the “MOU is. . . unenforceable under Virginia common law
because it lacks consideration.” (Mem. Supp. Mot. Dismiss 6) The Court need not linger long
over this contention. Under Virginia law, “a promise to forbear to exercise a legal right is
adequate consideration to support a contract, and that the forbearance need not be for a time
certain.” Allen v. Aetna Casualty & Surety Co., 281 S.E.2d 818, 819 (Va. 1981) (finding
adequate consideration, but eventually invalidating agreement because it was “too vague and
indefinite to be enforced.”). Viewing the Complaint in the most favorable light, Lumber
Liquidators’ promise to forbear from selling kitchen cabinets constitutes adequate consideration
to support the MOU. Furthermore, CTG utilized Lumber Liquidators marketing assets—
provided through the MOU—to “grow its market base and opportunities.” (Compl. { 22.) The
provision of such services goes well beyond the mere “peppercorn” of consideration required to
support a contract under Virginia law. Sfreddo v. Sfreddo, 720 S.E.2d 145, 153 (Va. 2012);
Sager v. Basham, 401 §.E.2d 676, 677 (Va. 1991) (“a very slight advantage to the one party ora
trifling inconvenience to the other is generally held sufficient to support the promise.”)
Accordingly, the Court concludes that Lumber Liquidators pled sufficient consideration to
survive the Motion to Dismiss.
”? standard. See Leegin Creative Leather

evaluated under the “rule of reason” or the “per se
Prods. v. PSKS, Inc., 551 U.S. 877, 885 (2007).

The rule of reason “is the accepted standard for testing whether a practice restrains trade
in violation of § 1,” Jd. at 885, and “presumptively applies.” Texaco, 547 U.S. at 5. Under this
standard, a factfinder must analyze “all of the circumstances of a case in deciding whether a
restrictive practice should be prohibited as imposing an unreasonable restraint on competition.”
Continental T. V., Inc. v. GTE Sylvania Inc., 433 U.S. 36, 49 (1977). By taking into account
“specific information about the relevant business and the restraint’s history, nature, and effect,”
the Court may “distinguish[] between restraints with anticompetitive effect that are harmful to
the consumer and those with procompetitive effect that are in the consumer’s best interest.”
Leegin, 551 U.S. at 886.

A small group of restraints invoke the application of the per se standard. These restraints
are considered per se illegal “because they ‘always or almost always tend to restrict competition
and decrease output.’” Ohio v. Am. Express Co., 138 8. Ct. 2274, 2283 (2018) (quoting Business
Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717, 723 (1988)). Application of the per se
standard “eliminates the need to study the reasonableness of an individual restraint in light of the
real market forces at work,” Leegin, 551 U.S. at 886, and may be applied only where the

restraints are “so plainly anticompetitive that no elaborate study of the industry is needed to

establish their illegality.”® Texaco, 547 U.S. at 5 (internal quotations omitted). Because the per

 

7 For consistency and to aid the reader, the Court italicizes the phrase per se throughout
this opinion, even when not italicized in original quotations.

8 A “classic example[]” of per se anticompetitive conduct includes an “agreement
between competitors at the same level of the market structure to allocate territories in order to
minimize competition.” United States v. Topco Assocs., Inc., 405 U.S. 596, 608 (1972). For
instance, in Palmer v. Georgia, the Supreme Court found an agreement between bar review

6
se standard invalidates an entire class of restraint, the Supreme Court has “expressed reluctance
to adopt per se rules . .. where the economic impact of certain practices is not immediately
obvious.” Leegin, 551 U.S. at 886; see also Expert Masonry, Inc. v. Boone Cty., Ky., 440 F.3d
336, 343 (6th Cir. 2006) (“Except where courts have already carved out certain categories of
offenses as proscribed per se, there is an automatic presumption in favor of the rule of reason
standard.” (internal quotations omitted).)

Despite the demarcation made between the two standards of review, there “is often no

bright line separating per se from [rule of [reason analysis.? Per se rules may require

 

companies to not compete against each other in the State of Georgia to be “unlawful on its face.”
Palmer v. BRG of Georgia, Inc., 498 U.S. 46, 50 (1990).

9 At times, the Supreme Court has indicated that a third mode of analysis exists as an
offshoot of the rule of reason. Under this “quick-look” rule of reason approach, a practice may
be declared illegal where “an observer with even a rudimentary understanding of economics
could conclude that the arrangements in question would have an anticompetitive effect on
customers and markets.” Cal. Dental Ass’n v. FTC, 526 U.S. 756, 770 (1998). If such an
anticompetitive effect seems evident, the burden shifts to the defendant to show that the restraint
in fact serves a legitimate procompetitive objective. /d. at 771. If those procompetitive
justifications are lacking, the court may declare the practice illegal “in the absence of a detailed
market analysis.” Jd. at 770.

It is unclear what staying power, if any, the quick-look approach retains today, or how
much the quick-look differs from an ordinary rule of reason analysis. The Supreme Court has
trended towards not including the quick-look approach when determining which antitrust
standard should apply, instead preferring the traditional rule of reason and per se dichotomy.
See Leegin, 551 U.S. at 886; Am. Express, 138 S. Ct. at 2283-84. Recently, when the Court has
mentioned quick-look as a possible mode of inquiry, it has found it inapplicable. See Cal.
Dental, 526 U.S. at 770 (finding anticompetitive effects not sufficiently “obvious” to justify
quick-look); Texaco, 547 U.S. at 5 (finding, in a footnote, that quick-look does not apply.)

Perhaps because of this uncertainty, “lower courts appear to have largely abandoned the
quick look approach.” Edward D. Cavanagh, Whatever Happened To Quick Look?, 26 U. Miami
Bus. L. Rev. 39, 40 (2017). Nonetheless, the quick-look approach underscores that antitrust
analysis exists on a “continuum” between the per se standard and rule of reason. Polygram
Holding, Inc. v. FTC, 416 F.3d 29, 35 (D.C. Cir. 2005) (J. Ginsburg). Overly rigid or “fixed
categories” may detract from the central inquiry: “whether the challenged restraint enhances
competition.” J/d.; see also Cont’! Airlines, Inc. v. United Air Lines, Inc., 120 F. Supp. 2d 556,
563 (E.D. Va. 2000) (“It is well to remember, however, that the per se and [rJule of [reason

7
considerable inquiry into market conditions before the evidence justifies a presumption of
anticompetitive conduct.” Nat'l Collegiate Athletic Ass’n v. Ba. of Regents, 468 U.S. 85, 104
n.26 (1984) (“NCAA”). Generally, courts consider restraints that are “horizontal” in nature, or
those “imposed by agreement between competitors” to be “unreasonable per se.” Am. Express,
138 S. Ct. at 2283-84; see also In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d
1186, 1191 (9th Cir. 2015) (“Classic examples [of horizontal restraints] include agreements
among competitors to fix prices, divide markets, and refuse to deal.”). To show an unlawful
horizontal agreement between potential competitors, the record must demonstrate that potential
competitors had the “necessary desire, intent, and capability to enter the market.”
EngineSpecialties, Inc. v. Bombadier Ltd., 605 F.2d 1, 9 (1st Cir. 1979).

Even within horizontal agreements between competitors or potential competitors, “[a]
court must distinguish between ‘naked’ restraints, those in which the restriction on competition is
unaccompanied by new production or products, and ‘ancillary’ restraints, those that are part of a
larger endeavor whose success they promote.” Polk Bros., Inc. v. Forest City Enters., Inc., 776
F.2d 185, 188-89 (7th Cir. 1985) (citing NCAA, 468 U.S. at 104). “A restraint is ancillary when
it may contribute to the success of a cooperative venture that promises greater productivity and
output.” Jd, at 189. As Judge Easterbrook explained in Polk Brothers:

If the restraint, viewed at the time it was adopted, may promote the success of this

more extensive cooperation, then the court must scrutinize things carefully under
the [r]ule of [rJeason. Only when a quick look reveals that the practice facially

 

analytical approaches are only judicial glosses on the ultimate inquiry under the Sherman Act
into the effect of an agreement on competition.”)

8
appears to be one that would always or almost always tend to restrict competition
and decrease output .. . should a court cut off further inquiry.

Id. (internal quotations omitted). The proper inquiry thus requires an investigation into “whether
an agreement promoted enterprise and productivity at the time it was adopted. If it arguably did,
then the court must apply the [rJule of [r]eason to make a more discriminating assessment.”! Id.
Because of the inherently fact-intensive nature of this inquiry, “disposition of an antitrust suit at
the pleading stage is accordingly rarely appropriate.” Cont’! Airlines, 120 F. Supp. 2d at 563.
2. CTG’s Sherman Antitrust Argument Fails Because It Contradicts the
Factual Allegations of the Complaint and Requires the Resolution of
Undeveloped Factual Issues
CTG contends that the MOU “constitute[s] a naked restraint of trade, seeking to divide
markets horizontally, which is illegal per se under Section 1.” (Mem. Supp. Mot. Dismiss. 4.)
The Court finds CTG’s contention that the restrictive covenants are per se illegal (1) contrary to
the factual allegations in the Complaint, and (2) premature at the motion to dismiss stage.
First, the basis of CTG’s Sherman Act defense contradicts Lumber Liquidator’s well-pled
factual allegations. Courts may only apply the per se standard when conduct “would always or

almost always tend to restrict competition and decrease output.” Polk Bros., 776 F.2d at 189.

Thus, if an agreement “arguably promoted enterprise and productivity at the time it was

 

'0 Once satisfied that the rule of reason applies, courts determine the reasonableness of a
restraint on trade through a “three-step, burden-shifting framework” in which

the [party challenging the restriction] has the initial burden to prove that the
challenged restraint has a substantial anticompetitive effect that harms consumers
in the relevant market. If the [challenging party] carries its burden, then the burden
shifts to the [party seeking to uphold the restriction] to show a procompetitive
rationale for the restraint. If the [upholding party] makes this showing, then the
burden shifts back to the [challenging party] to demonstrate that the procompetitive
efficiencies could be reasonably achieved through less anticompetitive means,

Am. Express, 138 S. Ct. at 2284 (internal citations omitted).
9
adopted,” then it must be viewed under the rule of reason. Jd. Here, Lumber Liquidators avers
that the MOU enhanced productivity by permitting Sullivan to continue working for the
company while providing CTG with the opportunity to “grow its market base and
opportunities”—an opportunity CTG allegedly took full advantage of. (Compl. { 22.) Taking
those allegations as true, as required at this stage of the litigation, the Court cannot possibly
conclude that the restrictions at hand “would always or almost always tend to restrict competition
and decrease output.” Polk Bros., 776 F.2d at 189.

Second, it would be premature to determine which antitrust standard—whether the “rule
of reason” or “per se”—applies at this procedural posture. As the Supreme Court has stated,
“[pjer se rules may require considerable inquiry into market conditions before the evidence
justifies a presumption of anticompetitive conduct.” NCAA, 468 U.S. at 104 n.26. Even if
CTG’s affirmative defense were not distinctly contradicted by the pleadings, the Court has not
been presented with sufficient evidence of market conditions to justify imposing the per se
standard. Indeed, a number of threshold factual issues remain unresolved. For example, the
record does not show whether CTG possessed the requisite “desire, intent, and capability to enter
the market” when the Parties executed the MOU. Bombadier Lid , 605 F.2d at 9. Nor does the
record show that the restraints within the MOU did not “promote[] enterprise and productivity at
the time [they were] adopted.” Polk Bros, 776 F.2d at 189. Without detailed information about
the relevant market, potential competition between the parties, and the effect of the restrictive
covenants at bar, the Court cannot properly determine the strength of CTG’s defense—and
declines to do so—especially in an area where the Supreme Court has cautioned against the

premature adoption of per se rules. See Leegin, 551 U.S. at 886.

10
The Court’s rationale aligns with the general trend of district courts declining to resolve
whether the per se rule applies at the motion to dismiss stage. See, e.g., Kamakahi v. Am. Soc’y
Jor Reprod. Med., 2013 WL 1768706, at 8 (N.D. Cal. Mar. 29, 2013) (finding at the motion to
dismiss stage “that resolution of the issue of which method of antitrust analysis to apply is
premature”); CSR Lid. v. Fed. Ins. Co., 40 F. Supp. 2d 559, 565 (D.N.J. 1998) (“[w]ithout
discovery, the court can not make a decision as to whether the conduct alleged is such as would
‘always or almost always tend to restrict competition and decrease output.’”); Brennan v.
Concord EFS, Inc., 369 F. Supp. 2d 1127, 1131, 1133 (N.D. Cal. 2005) (“[w]hatever the merits
of [the defendants’ procompetitive] arguments, they are intrinsically factual, contrary to
plaintiffs’ pleading and inappropriate for resolution at the motion to dismiss stage.”). Although
CTG cites a number of cases to support the proposition that some restraints of trade violate the
Sherman Act on their face, those cases applied the per se standard to anti-competitive conduct
after discovery or trial. See United States v. Topco Assocs., Inc., 405 U.S. 596, 597 (1972)
(overturning district court’s finding and applying per se standard “([flollowing a trial on the
merits”); Bombadier Ltd., 605 F.2d at 3 (finding that district court did not err in applying per se
rule “after a five week trial”); Eli Lilly & Co. v. Zenith Goldline Pharmas, Inc., 172 F. Supp. 2d

1060 (S.D. Ind. 2001) (finding per se violation of Sherman Act at summary judgment stage.).

CTG’s Sherman Act defense contradicts the factual allegations in the Complaint, and
would require the Court to prematurely establish a fact-intensive standard of review on a sparse
record. Because the Court cannot “resolve contests surrounding the facts, the merits of a claim,
or the applicability of defenses” at this stage of the litigation, the Court will deny CTG’s Motion

to Dismiss. Republican Party, 980 F.2d at 952.

11
B. The Court Will Deny the Motion to Dismiss on the Virginia Restraint of
Trade Ground

The Court will deny the Motion to Dismiss because the restrictive covenants, as
presented in the Complaint, do not violate Virginia public policy. First, the Court lays out the
proper legal standard for evaluating restraints of trade under Virginia law. Second, the Court
clarifies why the more restrictive legal standard governing employer-employee non-compete
clauses does not apply where a covenant binds two business entities. Third, the Court will find
that the restrictive covenants cannot be shown an unlawful restraint of trade at the current
procedural posture.

1. Legal Standard: Restraint of Trade

Under Virginia law, a contract between two businesses “in restraint of trade . . . will be
held void as against public policy if it is [1] unreasonable as between the parties or [2] is
injurious to the public.” Therapy Servs., Inc. v. Crystal City Nursing Ctr., Inc., 389 S.E.2d 710,
711 (Va. 1990) (citing Merriman v. Cover, Drayton & Leonard, 51 S.E. 817, 819 (Va. 1905)).
Pursuant to these two so-called Merriman factors, the party seeking to enforce a restrictive
covenant bears the burden of showing a “legitimate interest to protect,” and that the provision is
not “so large as to interfere with the interest of the public.” Therapy Servs., 389 S.E.2d at 711;
see also Cornerstone Therapy Servs. v. Reliant Post Acute Care Sols., LLC, 2018 WL 1370863,
*3 (W.D. Va. 2018) (adopting Therapy Services court’s rationale and applying it to a restrictive
no-hire provision between two businesses).

To guide this analysis, the Supreme Court of Virginia has determined that “restraints on
competition are neither enforceable nor unenforceable in a factual vacuum.” Assurance Data,
Inc. v. Malyevac, 747 S.E.2d 804, 808 (Va. 2013). Indeed, even “a seemingly overbroad

restraint [may] be reasonable under the particular circumstances of the case.” /d. (citing

12
Simmons v. Miller, 544 S.E.2d 666, 678 (2001)). Therefore, Virginia law dictates that the party
seeking to enforce a restrictive covenant must be allowed to “present evidence to demonstrate the
reasonableness of the restrictive covenant.” O'Sullivan Films v. Neaves, 2017 WL 4798997, at
*§ (W.D. Va. Oct. 24, 2017) (finding that the Virginia Supreme Court’s holding in Assurance
Data “forecloses facial attacks on restrictive covenants”)!

2. The More Restrictive Legal Standard Governing Employer-Employee
Restrictive Covenants Does Not Apply Because Those Restrictive

Covenants Implicate Different Public Policy Concerns

CTG mistakenly maintains that the more exacting standard employed by Virginia courts
in determining the validity of non-compete clauses in employment contracts should apply
wholesale to the case at bar. Under that standard, Lumber Liquidators would be forced to prove
that the restraint (1) is no greater than necessary to protect a legitimate business interest, (2) is
not unduly harsh or oppressive, and (3) is reasonable in light of public policy. See Modern
Env’ts, Inc. v. Stinnett, 561 S.E.2d 694, 695 (2002).

The Supreme Court of Virginia expressly foreclosed that approach in Therapy Services.
In Therapy Services, a restrictive covenant prevented a nursing home from hiring a third-party
contractor’s therapists “for six months after the Agreements’ termination.” 389 S.E.2d at 712.

Despite this restriction on employment, the Therapy Services court applied the less exacting

 

'| While Assurance Data, Simmons, and O'Sullivan dealt with restrictive covenants in the
context of employer-employee non-compete clauses, their rationale in requiring the production
of evidence concerning the reasonableness and effect of a restraint on trade holds equal force
here. The validity of a restrictive covenant—whether between two companies or an employer
and employee—requires a fact intensive inquiry about the relevant market, the effect of the
restraints on the public, and other details which cannot be “determined on the pleadings.”
O'Sullivan Films v, Neaves, No. 5:17-CV-00031, 2017 WL 4798997, at *7 (W.D. Va. Oct. 24,
2017). Nonetheless, as more fully discussed in the following section, the case law dealing with
employer-employee covenants will not always be applicable in the business to business context,
as the two types of contracts implicate distinct—although related—public policy concerns.

13
Merriman factors because the contract was not a “restrictive covenant between employer and
employee” but rather “a contract between two businesses.” /d. at 711. The United States Court
of Appeals for the Fourth Circuit has similarly applied the Merriman factors—whether a contract
is unreasonable as between the parties or injurious to the public—to restrictive covenants
between businesses, finding that the employment covenant standard unsuitable as it considers
unrelated factors such as an “employee’s ability to earn a living.” BP Prods. N. Am., Inc. v.
Stanley, 669 F.3d 184, 189 (4th Cir. 2012) (quoting Omniplex World Servs. Corp. v. U.S.
Investigations Servs., Inc., 618 S.E.2d 340, 342 (Va. 2005)

The case at bar similarly does not implicate an “employee’s ability to earn a living,” but
contemplates a covenant between two sophisticated market actors. BP, 669 F.3d at 189. In such
circumstances, the Supreme Court of Virginia and the Fourth Circuit have both made clear that

courts should apply the less-restrictive Merriman factors.'?

 

'2 Although non-compete agreements between employers and employees and those
between two businesses may both be properly referred to as restrictive covenants, they implicate
different concerns: the former raises questions concerning an employee’s ability to earn a living
while the latter implicates broader concerns about the effect of anti-competitive conduct on the
economy as a whole. The Therapy Services and BP courts recognized that distinction, and
declined to impose a narrowly tailored standard meant to protect an employee’s ability to earn a
living on sophisticated entities entering into a business contract. Other courts have made that
distinction more expressly. See Calico Cottage, Inc. v. TNB, Inc., 2014 WL 4828774, at 14
(E.D.N.Y. 2014) (“[c]ourts adopt a more rigorous approach [when evaluating an employer-
employee covenant] because there ‘are powerful considerations of public policy which militate
against sanctioning the loss of a man’s livelihood.’ In contrast, where two business entities agree
to a restrictive covenant, there is generally no concern about the loss of individual’s livelihood or
an imbalance of bargaining power” (internal citations omitted)).

Because this case involves a contract between two business entities, the Court will apply
the less restrictive Merriman factors. Nonetheless, the Court looks to the numerous Supreme
Court of Virginia’s decisions concerning employer-employee covenants—particularly Assurance
Data—for guidance when weighing the effect and reasonableness of a restrictive covenant more
generally.

14
3. CTG’s Unlawful Restraint of Trade Argument Fails Because It Is
Foreclosed by Virginia Precedent and Contradicts the Allegations in

the Complaint

CTG contends that the MOU “is too overreaching to be enforceable” and that it violates
the public policy of the Commonwealth of Virginia. (Mem. Supp. Mot. Dismiss 6.) The Court
finds this contention (1) foreclosed by Virginia precedent, and (2) contrary to the factual
allegations in the Complaint.

First, the Supreme Court of Virginia has strongly indicated that the reasonableness of a
restriction on trade cannot be resolved on the pleadings. Assurance Data, 747 S.E.2d at 808
(“restraints on competition are neither enforceable nor unenforceable in a factual vacuum”). The
rationale behind that bright-line rule holds true here. An inquiry into the reasonableness of a
restrictive covenant requires both an analysis of whether the party seeking to enforce the
covenant possesses a “legitimate interest to protect” and whether the covenant “interfere[s] with
the interest of the public.” Therapy Servs., 389 S.E.2d at 712. The Court cannot perform that
inquiry on a barren factual record, lacking critical information about the relevant market, the
relationship between Lumber Liquidators and CTG, and most importantly, the effect—if any—of
the covenants on the public. As the party seeking to enforce the restrictive covenant, Lumber
Liquidators must be afforded the opportunity to present evidence that the restrictive covenants
were not “unreasonable as between the parties or . . . injurious to the public.” /d. at 711.

Second, even if Assurance Data did not completely foreclose facial attacks on restrictive
covenants, the MOU would still survive the Motion to Dismiss. Viewing the factual allegations
in the Complaint as true, the restrictive covenants protect a legitimate business interest insofar as
they ensured that Sullivan and CTG would not use Lumber Liquidators’ “confidential

information” and “marketing assets” to “usurp corporate opportunities from Lumber Liquidators
g urp P q

15
for the benefit of CTG.” (Compl. {{{ 9, 22.) The restrictive covenants thus reasonably allowed
Lumber Liquidators to cooperate with CTG without “cutting [its] own throat by doing so.” Polk
Bros., 776 F.2d at 189.'3

The validity of a restrictive covenant is intertwined with questions of fact particular to
each case. The Court cannot determine the reasonableness of the restrictive covenants “in a
factual vacuum.” Assurance Data, 747 S.E.2d at 808. Because CTG’s public policy argument
contradicts the allegations in the Complaint—particularly regarding the protection of confidential
information—and requires the premature resolution of undeveloped questions of fact, the Court
will deny the Motion to Dismiss on this ground.

IV. Conclusion

For the foregoing reasons, the Court will deny the CTG Motion to Dismiss. An
appropriate order shall issue.
M. Ha Lo

United States District Judge

 

Date: Novenber 3,0!"
Richmond, Virginia

 

'3 Contrary to CTG’s assertions, the fact that the restrictive covenants apply worldwide
do not render them unenforceable as a matter of Virginia law. See Preferred Sys. Sols., Inc. v.
GP Consulting, LLC, 732 S.E.2d 676, 682 (Va. 2012) (“[t]he lack of a specific geographic
limitation is not fatal to the covenant because the noncompete clause is so narrowly drawn to this
particular project and the handful of companies in direct competition”). The Court must assess
the geographic scope of a covenant alongside the duration and function of the restrictive
covenant, not in isolation. See id. at 681.

16
